133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eddie LAWRENCE, Appellant,MISSOURI DEPARTMENT OF CORRECTIONS;  Capital CorrectionalResource, Inc.;  Gregg County CorrectionalFacility, Appellees.
No. 97-3574.
United States Court of Appeals, Eighth Circuit.
Jan. 29, 1998.Submitted Jan. 22, 1998.Filed Jan. 29, 1998.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Eddie Lawrence, a Missouri inmate, brought a 42 U.S.C. § 1983 action against prison officials.  The district court1 dismissed the complaint pursuant to 28 U.S.C. § 1915, entering judgment on July 23, 1997.  Lawrence's notice of appeal bears the date August 23, 1997, and there is no indication he deposited it in the prison mail system by August 22, the thirtieth day after entry of judgment.  We thus conclude that his appeal is untimely and that we lack jurisdiction.  See Fed.  R.App. P. 4(a)(1), 4(c), 26;  Hable v. Pairolero, 915 F.2d 394, 394 (8th Cir.1990).  Accordingly, the appeal is dismissed.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommenations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri